DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            A.M., the mother,
                               Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D21-2478

                           [December 20, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger Colton, Senior Judge; L.T. Case No.
502021DP00034JK.

   David J. Joffe of Joffe Law, P.A., Fort Lauderdale, for appellant.

  Andrew Feigenbaum, Appellate Counsel, Children’s Legal Services,
West Palm Beach, for appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Sarah
Todd Weitz, Senior Attorney, Appellate Division, Tallahassee, for appellee
Guardian Ad Litem.

PER CURIAM.

   Affirmed.

MAY, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.